Citation Nr: 1204000	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-37 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including as secondary to Agent Orange exposure and/or service-connected diabetes mellitus.

2.  Entitlement to service connection for body rash, including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral hands and fingers, including as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral feet and toes, including as secondary to service-connected diabetes mellitus.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disorder, including as secondary to service-connected diabetes mellitus.
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  

These claims come before the Board of Veterans' Appeals on appeal of May 2007 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Acting Veterans Law Judge in January 2011.  

The Board addresses the claims of entitlement to service connection for body rash, including as secondary to Agent Orange exposure, hypertension, including as secondary to service-connected diabetes mellitus, peripheral neuropathy of the bilateral hands and fingers, including as secondary to service-connected diabetes mellitus, and peripheral neuropathy of the bilateral feet and toes, including as secondary to service-connected diabetes mellitus, in the REMAND portion of the decision, below, and REMANDS them to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange.

2.  Erectile dysfunction is not related to the Veteran's active service, including any Agent Orange exposure, or service-connected diabetes mellitus.

3.  In a rating decision dated in May 2007, the RO denied the Veteran entitlement to service connection for an eye disorder, including as secondary to service-connected diabetes mellitus.  

4.  The RO notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not appeal it. 

5.  The evidence received since May 2007 is neither cumulative, nor redundant of the evidence previously of record, but by itself or when considered with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an eye disorder, including as secondary to service-connected diabetes mellitus, and does not raise a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by the Veteran's active service, may not be presumed to have been so incurred, and is not proximately due to or the result of his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


2.  The May 2007 rating decision, in which the RO denied the Veteran entitlement to service connection for an eye disorder, including as secondary to service-connected diabetes mellitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

3.  New and material evidence has not been received to reopen a claim of entitlement to service connection for an eye disorder, including as secondary to service-connected diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide, in part, that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

With regard to claims to reopen, VA is to inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that case.  Id.

The RO provided the Veteran with VCAA notice on the claims being decided by letters dated December 2006 and November 2008.  The content of these letters reflects compliance with pertinent regulatory provisions and case law, noted above.  In the letters, the RO acknowledged the claims being decided, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates and noted the basis of the last denial of his claim for service connection for an eye disorder.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The VCAA notice letters, having been sent before the RO initially adjudicated the claims being decided, satisfy the timing requirements of the VCAA.  


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claims, including service treatment and personnel records and post-service treatment records.  The RO also afforded the Veteran VA examinations in support of these claims, during which examiners discussed the etiology of the claimed disabilities.

II.  Analysis

A.  Erectile Dysfunction

The Veteran contends that he is entitled to service connection for erectile dysfunction secondary to Agent Orange exposure, or his service-connected diabetes mellitus.  According to an application for benefits and written statements he submitted during the course of this appeal, including in October 2006, January 2007, October 2007 and November 2007 and his hearing testimony, presented in January 2011, he developed erectile dysfunction in 2001, after being diagnosed with diabetes, due to chemicals (Agent Orange and other herbicides) to which he was exposed in Vietnam where he served as a field lineman in communications.  He alternatively contends that he developed the erectile dysfunction secondary to his diabetes or the medication taken therefor.  He does not understand why medical documents show that he had erectile dysfunction prior to the diabetes as he does not recall it manifesting until after the diagnosis.  According to his spouse, whose written statement was received in January 2012, the Veteran's health changed after he was diagnosed with diabetes; prior to that time, he had no sexual problems.  


Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

In some circumstances, a disease associated with exposure to certain herbicide agents may be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  Erectile dysfunction is not one of the diseases presumed to be associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  The Veteran in this case, having served in the Republic of Vietnam from December 1968 to December 1969, is presumed to have been exposed to Agent Orange during such service.  The Board thus concedes such exposure under 38 U.S.C.A. § 1116 (West 2002).

Post-service medical documents, including VA and private treatment records dated since 2000, reports of VA examinations conducted in May 2007 and February 2009, and a February 2011 written statement from the Veteran's private physician, confirm that the Veteran currently has erectile dysfunction.  The question is thus whether this condition is related to the Veteran's active service, including the herbicide exposure, or to his service-connected diabetes mellitus.  

As previously indicated, the Veteran served on active duty from July 1968 to July 1970.  According to his service treatment records, during this time period, he did not report, and no medical professional diagnosed, erectile dysfunction.  A private physician first rendered this diagnosis in December 2000 and, since then, the Veteran has received treatment for erectile dysfunction. 

Two medical professionals, both VA examiners, have addressed the etiology of the erectile dysfunction.  During VA examinations conducted in May 2007 and February 2009, both ruled out a relationship between the Veteran's erectile dysfunction and his diabetes mellitus on the basis that the erectile dysfunction preceded the diabetes.  Their reports indicate that a physician first diagnosed the Veteran with diabetes in 2004 or 2005.  The Veteran does not contend and the evidence does not show otherwise.  The examiners did not address any possible relationship between the erectile dysfunction and the Veteran's herbicide exposure, but they likely considered it as they recorded the Veteran's history of Agent Orange exposure in their reports.   

The Veteran's assertions therefore represent the only evidence of record linking his erectile dysfunction to his active service, including the herbicide exposure, or to his service-connected diabetes mellitus.  The Veteran is competent to report and describe the nature of his erectile dysfunction as it is a condition that is capable of lay observation.  However, he does not possess a recognized degree of medical knowledge to link this condition to his active service, including the herbicide exposure, or to a service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

In the absence of competent evidence of a nexus between the Veteran's erectile dysfunction and his active service or his service-connected diabetes mellitus, the Board concludes that such a condition was not incurred in or aggravated by such service, including the herbicide exposure, and is not proximately due to a service-connected disability.  Due to the fact that erectile dysfunction is not listed at 38 U.S.C.A. § 1116(a)(2), the Board also concludes that the condition may not be presumed to have been incurred in service.  

The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against of the claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002).



B.  Eye Disorder

In a rating decision dated in May 2007, the RO denied the Veteran entitlement to service connection for an eye disorder, including as secondary to service-connected diabetes mellitus.  In deciding the claim, the RO considered the Veteran's service treatment records, a service personnel document, post-service private treatment records, a VA examination report and the Veteran's written statements.  The RO found that the Veteran had blurred vision for reading, corrected by glasses, but no current diagnosed eye disorder that occurred in service, was caused by service, or is related to his service-connected diabetes mellitus.  

By letter dated June 2007, the RO notified the Veteran of the May 2007 rating decision and of his appellate rights with regard to that decision.  Thereafter, however, the Veteran did not appeal it.  The rating decision is thus final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

The Veteran attempted to reopen his claim for service connection for an eye disorder by written statement received in October 2008.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2011)). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file since the RO's May 2007 rating decision includes post-service VA and private treatment records, VA examination reports, a written statement of a private physician, the Veteran's, his representative's and his spouse's written statements, and the Veteran's testimony.  With regard to some of the Veteran's statements, which essentially reiterate previously expressed assertions, this evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  

This evidence is not, however, material.  By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate the claim for service connection for an eye condition and does not raise a reasonable possibility of substantiating that claim. 

More specifically, the written statements, including the Veteran's, his representative's and his spouse's, relate an eye disorder to the Veteran's service-connected diabetes mellitus.  According to the spouse, the Veteran's health changed after developing diabetes.  The private physician's written statement, dated in February 2011, does not refer to the Veteran's eyes.  The Veteran's hearing testimony indicates that a VA physician told the Veteran that his eye disorder, characterized as glaucoma, was related to service, but would not record his opinion in this regard.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation.  Lay statements, however, may serve to support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability, such as pain, which may reasonably be observed by laypersons.  Jandreau v. Nicholson, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, the lay statements relating an eye disorder to service or to the service-connected diabetes mellitus are not competent as none of the laypersons has the medical expertise necessary to provide an opinion on medical causation.  Such statements may not then serve as a predicate to reopen this previously denied claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim). 

Post-service VA and private treatment records establish that the Veteran is receiving treatment for an eye disorder variously diagnosed, including as glaucoma and cataracts in both eyes, but has not been diagnosed with diabetic retinopathy.  These medical records do not include an opinion linking either of these eye disabilities to the Veteran's service or service-connected diabetes mellitus.   

The reports of VA examinations conducted in February 2009, July 2010 and August 2010 do not include a diagnosis of diabetic retinopathy.  In February 2009, the examiner specifically found that the Veteran had no eye complications secondary to diabetes.  

The absence of the same type of evidence - a competent link between a current eye disorder and the Veteran's active service or service-connected diabetes - formed the basis of the RO's May 2007 denial of this claim.  Having determined that new and material evidence has not been received, the Board may not reopen and must deny the claim of entitlement to service connection for an eye disorder.    


ORDER

Service connection for erectile dysfunction, including as secondary to Agent Orange exposure and/or service-connected diabetes mellitus, is denied.

New and material evidence not having been received, the claim of entitlement to service connection for an eye disorder, including as secondary to service-connected diabetes mellitus, is denied.


REMAND

Prior to adjudication of the claims of entitlement to service connection for body rash, including as secondary to Agent Orange exposure, hypertension, including as secondary to service-connected diabetes mellitus, peripheral neuropathy of the bilateral hands and fingers, including as secondary to service-connected diabetes mellitus, and peripheral neuropathy of the bilateral feet and toes, including as secondary to service-connected diabetes mellitus, additional development is required.  See 38 C.F.R. § 19.9 (2011).

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In this case, examinations in support of the claims being remanded are necessary.  With regard to the claim for service connection for a body rash, post-service medical documents of record confirm that the Veteran has a skin disorder that manifests, in part, as rash and has been variously diagnosed, including as herpes zoster (shingles), jock itch and dermatitis.  According to the Veteran's statements, both oral and written, he did not have skin problems prior to entering service.  He first noticed a rash on his body two months after his discharge from service and, since then, it has continued to recur intermittently.  He believes it is due to his in-service Agent Orange exposure.  

The Veteran does not contend and his service treatment records do not show that he reported or received treatment for skin complaints during service.  Regardless, the Veteran is competent to report and describe body rash as a rash is capable of lay observation.  The Veteran's statements thus represent evidence of continuity of lay-observable skin symptomatology, at least since approximately September 1970, two months after his discharge from service.  To date, however, VA has not obtained a medical opinion as to whether any current skin disability is related to the Veteran's service, including his presumed Agent Orange exposure, or whether it might represent chloracne or a form thereof manifesting within a year of service.  

With regard to the claim for service connection for hypertension, the RO afforded the Veteran a VA examination in February 2009, during which an examiner discussed the etiology of the Veteran's hypertension.  This opinion, however, is inadequate to decide this claim.  First, it is not based on rationale - the examiner states succinctly "hypertension, not due to diabetes mellitus."  This is especially deficient given that diabetes is commonly known to cause hypertension in some individuals.  Second, the opinion is based on inaccurate clinical evidence.  In his report, the examiner notes that the Veteran was diagnosed with hypertension six to eight months prior to the examination, but the service treatment records mention this condition in 1970 and records from F.A.D., M.D, the Veteran's private physician mention mildly hypertensive blood pressure in 2003.  Clearly the VA examiner did not review these records before offering his opinion.  Third, the VA examiner did not address whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.    

With regard to the claims for service connection for peripheral neuropathy of the hands, fingers, feet and toes, the medical evidence of record conflicts.  Recently and without a waiver of initial RO consideration, the Veteran submitted a statement from F.A.D., M.D. indicating that the Veteran has diabetic neuropathy.  This opinion conflicts with those of three VA examiners, who, during examinations in 2007, 2009 and 2010, either found that the Veteran had no affected extremities, or linked reported neuralgia in some of the extremities to the Veteran's herpes zoster, not to his diabetes.  Dr. F.A.D. does not identify the extremities affected by the alleged diabetic neuropathy and his treatment records do not provide any guidance in this regard.  They do not include a diagnosis of diabetic neuropathy.  In March 2005, the Veteran saw Dr. F.A.D. for a painful rash and, during that one visit, the doctor diagnosed herpes zoster and diabetes mellitus.  In addition, above the first diagnosis, he wrote "with neuropathy."  It is unclear whether the doctor meant to associate the neuropathy with the herpes zoster similarly to the VA examiners, or with the diabetes.  Clarification and rationale is needed in this regard as is documentation showing that the Veteran currently has peripheral neuropathy in each of the claimed extremities.  

This case is REMANDED for the actions that follow.

1.  After securing any necessary authorization, contact Dr. F.A.D. and ask him to provide additional written information in support of his February 2011 written statement.  Such information should include a description of the extremities affected by the Veteran's diabetic neuropathy, treatment records confirming the presence of such a condition, including those dated during the course of this appeal, commentary on the VA examiners' findings that the Veteran does not have diabetic neuropathy and that any reported neuralgia is due to herpes zoster, a condition for which Dr. F.A.D. treated the Veteran, clarification regarding his March 2005 neuropathy notation (see above) and rationale for all opinions provided. 

2.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for a body rash.  Ensure that the examiner reviews the claims folder in conjunction with the examination.  Advise the examiner that the Veteran is competent to report observable symptoms experienced during and after service, including, in part, a skin rash, and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then follow the instructions below.

a) record in detail the Veteran's history of in-service and post-service skin complaints; 

b) diagnose any skin disability shown to exist, including, if appropriate, chloracne or any form thereof; 

c) opine whether any such disability is at least as likely as not etiologically related to the Veteran's period of active service, including reported observable skin symptoms first noticed two months after his discharge from service and/or his presumed Agent Orange exposure; 

d) if not, opine whether chloracne or a form thereof manifested to a compensable degree within a year of the Veteran's discharge from service;

e) provide detailed rationale, with specific references to the record, for the opinion expressed; and

f) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

3.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for hypertension.  Ensure that the examiner reviews the claims folder in conjunction with the examination.  Advise the examiner that the Veteran is competent to report observable symptoms experienced during and after service and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then follow the instructions below.

a) opine whether the Veteran's hypertension is at least as likely as not etiologically related to his period of active service, including in-service notations and reported histories of high blood pressure and hypertension; 

b) if not, opine whether the hypertension is proximately due to or the result of the Veteran's diabetes mellitus; 

c) if not, opine whether the hypertension is aggravated by the Veteran's diabetes mellitus; 

d) provide detailed rationale, with specific references to the record, for each opinion expressed; and

e) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

4.  Review the examination reports to ensure that they comply with these remand instructions and, if not, return them to the examiners for correction.  

5.  Readjudicate the claims based on all of the evidence of record, including that which the Veteran submitted in March 2011.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome of these claims, but reminds the Veteran that he has the right to submit additional evidence and argument on these claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


